OFFICE ACTION
Response to Amendments
1.	The addition of claims 15 &16 and the withdrawn of claims 5-8 and 17-19 (depended on the non-elected claims 6 & 8), dated September 30, 2021, are acknowledged.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    262
    503
    media_image1.png
    Greyscale
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);	 
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. 

    PNG
    media_image2.png
    282
    393
    media_image2.png
    Greyscale
3.	Claims 1-4, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent 5,055,914 to Shimizu et al (hereinafter Shimizu).
In re claim 1, Shimizu discloses a semiconductor module comprising:  FIG. 8 >>>
- a base (i.e., ceramic base 32) for semiconductor cooling; 		 
- a stacked substrate (i.e., polyimide layer 41) provided above the base 32 [col. 5]; 
- a semiconductor chip 31 provided above the stacked substrate 41 [Fig. 8, col. 5];
- a coating layer (i.e., heat sink plate 35a) provided on an upper surface of the semiconductor chip 31; 
- and a sealing resin for sealing the semiconductor chip 31 [col. 7, ln.2], wherein the base 32 is in contact with sealing resin [Figs. 8 & 11].
In re claim 2, Shimizu discloses the coating layer 35a provided on at least a part of an upper surface of the stacked substrate 41 [Figs. 1-3].
In re claim 3, Shimizu discloses semiconductor chip 31 having an upper main electrode of the semiconductor chip, and the coating layer 35a provided in contact with an upper surface of the upper main electrode 106 [Figs. 1-3].
In re claim 4, Shimizu discloses the coating layer 35a including at least one of polyimide [col. 4, ln.16].
In re claim 9, Shimizu discloses a metal wiring plate (i.e., heat spreader fins 35c, in Fig. 11) provided on the upper surface of semiconductor chip 31, wherein the coating layer 35a is provided on the upper surface of the semiconductor chip 31, and at least a lower surface of the metal wiring plate 35c.
In re claim 10, Shimizu discloses the coating layer 35a provided on the lower surface of the metal wiring plate 35c [Fig. 11], rather than on the upper surface of the metal wiring plate.
In re claim 12, Shimizu discloses a vehicle comprising the semiconductor module obviously.
In re claim 13, Shimizu discloses a method of manufacturing a semiconductor module, comprising: 
- providing a base (i.e., ceramic base 32) for semiconductor cooling; 	 
- providing a stacked substrate (i.e., polyimide layer 41) above the base 32 [col. 5]; 
- providing a semiconductor chip 31 above the stacked substrate 41 [Fig. 8, col. 5];
- providing a coating layer (i.e., heat sink plate 35a) on an upper surface of the semiconductor chip 31; 
- sealing the semiconductor chip 31 with a sealing resin [col. 7, ln.2], wherein the base 32 is in contact with sealing resin [Figs. 8 & 11].
In re claims 15-16, Shimizu discloses the sealing resin being insulating [col. 7, ln.2]. 


    PNG
    media_image3.png
    262
    455
    media_image3.png
    Greyscale
4.	Claims 1-4, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent 5,293,301 to Tanaka et al (hereinafter Tanaka).
In re claim 1, Tanaka discloses a semiconductor module comprising: 
- a base 220 for semiconductor cooling (emphasis, semiconductor chip 124 is fixed by the adhesive to the cap-shaped base 220); 			FIG. 5 >>> 
- a stacked substrate (i.e., die pad 123) provided above the base 220; 
- a semiconductor chip 124 provided above the stacked substrate 123 [Figs. 5-9];
- a coating layer 127 provided on an upper surface of the semiconductor chip 124 [Figs. 5-12]; and
- a sealing resin 128 for sealing the semiconductor chip 124 [Figs. 5-8], wherein the base 220 is in contact with sealing resin 128 [Fig. 13].
In re claim 2, Tanaka discloses the coating layer 127 provided on at least a part of an upper surface of the stacked substrate 41 [Fig. 5].
In re claim 3, Tanaka discloses semiconductor chip 124 having an upper main electrode of the semiconductor chip, and the coating layer 127 provided in contact with an upper surface of the upper main electrode 106 [Fig. 5].
In re claim 4, Tanaka discloses the coating layer 127 including at least one of polyimide [col. 4].
In re claim 9, Tanaka discloses a metal wiring plate (i.e., heat spreader 129, in Fig. 5) provided on the upper surface of semiconductor chip 124, wherein the coating layer 127 is provided on the upper surface of the semiconductor chip 124, and at least a lower surface of the metal wiring plate 129.
In re claim 10, Tanaka discloses the coating layer 127 provided on the lower surface of the metal wiring plate 129 [Fig. 5], rather than on the upper surface of the metal wiring plate.
In re claim 12, Tanaka discloses a vehicle comprising the semiconductor module obviously.
In re claim 13, Tanaka discloses a method of manufacturing a semiconductor module, comprising: 
- providing a base 220 for semiconductor cooling (emphasis, semiconductor chip 124 is fixed by the adhesive to the cap-shaped base 220);  
- provided a stacked substrate (i.e., die pad 123) above the base 220 [Fig. 13]; 
- providing a semiconductor chip 124 above the base 220 [Figs. 5-9 & 13];
- providing a coating layer 127 on an upper surface of the semiconductor chip 124 [Figs. 5-12]; and
- sealing the semiconductor chip 124 with sealing resin 128 [Figs. 5-8], wherein the base 220 is in contact with sealing resin 128 [Fig. 13].
In re claims 15-16, Tanaka discloses the sealing resin 128 being insulating [Figs. 1 & 9]. 


    PNG
    media_image4.png
    209
    451
    media_image4.png
    Greyscale
5.	Claims 1-4, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent 8,164,182 to Ong et al (hereinafter Ong).
In re claim 1, Ong discloses a semiconductor module comprising: 	      
- a base (i.e., heat slug 104, in Fig. 1) for semiconductor cooling;	      FIG.1 >>>
- a stacked substrate 116 provided above the base 104 [Fig.10 & col.3, lns.55-67];	       
- a semiconductor chip 106 provided above stacked substrate 116 [Fig. 1, col. 3];
- a coating layer (i.e., heat slug 120, in col. 4) provided on an upper surface of semiconductor chip 106; 	      
- and a sealing resin 129 for sealing the semiconductor chip 106, wherein the base 104 is in contact with sealing resin 129 [Figs. 1-3].
In re claim 2, Ong discloses the coating layer 120 provided on at least a part of an upper surface of the stacked substrate 116 [Figs. 1-3].
In re claim 3, Ong discloses the semiconductor chip having an upper main electrode of semiconductor chip 106 (col. 3, ln.25: “multiple chips or packages”), and the coating layer 120 provided in contact with an upper surface of the upper main electrode 106 [Figs. 1-3].
In re claim 4, Ong discloses the coating layer 120 including at least one of polyimide [col. 4, ln.16].
In re claim 9, Ong discloses a metal wiring plate (i.e., heat spreader fins 306, in Fig. 3) provided on the upper surface of semiconductor chip 106, wherein the coating layer 120 is provided on the upper surface of the semiconductor chip 106, and at least a lower surface of the metal wiring plate 306.
In re claim 10, Ong discloses the coating layer 120 provided on the lower surface of the metal wiring plate 306 [Fig. 3], rather than on the upper surface of the metal wiring plate.
In re claim 12, Ong discloses a vehicle comprising the semiconductor module definitely.
In re claim 13, Ong discloses a method of manufacturing a semiconductor module, comprising: 
- providing a base (i.e., heat slug 104, in Fig. 1) for semiconductor cooling; 
- providing a stacked substrate 116 above the base 104 [Fig. 10 and col. 3, lns.55-67];  
- providing a semiconductor chip 106 above the stacked substrate 116 [Fig. 1 and col. 2];
- providing a coating layer (i.e., heat slug 120, in col. 4, lns.15-30) on an upper surface of the semiconductor chip 106; and
- sealing the semiconductor chip 106 with a sealing resin 129, wherein the base 104 is in contact with sealing resin 129 [Figs. 1-3].
In re claims 15-16, Ong discloses the sealing resin 129 being insulating (i.e., epoxy, col. 4, ln.35). 
Claim Rejections - 35 U.S.C. §103
6.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1, 12-13 and 15-16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Salzman et al (U.S. Patent No. 7,928,538) in view of Ong et al (U.S. Patent 8,164,182).     	  

    PNG
    media_image5.png
    187
    465
    media_image5.png
    Greyscale
In re claim 1, Salzman discloses a semiconductor module comprising: 
- a base (i.e., board 135 , in col. 2, ln.60) for semiconductor cooling; 
- a stacked substrate 126 provided above the base 135 [col. 2, ln.55];
- a semiconductor chip 105 provided above the stacked substrate 126 [Fig. 1 and col. 2]; and					  FIG. 1 >>>
- a sealing resin 110 for sealing the semiconductor chip 105, wherein the base 135 is in contact with sealing resin 110 [Figs. 1-4 and col. 2, ln.44].
	Salzman is silent about a coating layer. Ong, teaching an analogous art to that of Salzman, discloses a coating layer (i.e., heat slug 120, in col. 4, lns.15-30) on an upper surface of the semiconductor chip 106.
	It would have been obvious to a person having skills in the art to have modified the module in Salzman by utilizing a coating layer for the purpose of adhering the underlying die to a body/case.
In re claim 12, Salzman discloses a vehicle comprising the semiconductor module obviously.
In re claim 13, Salzman discloses a method of manufacturing a semiconductor module, comprising: 
- providing a base (i.e., board 135, in col. 2, ln.60) for semiconductor cooling;
- providing a stacked substrate (i.e., frame 126, col. 2, ln.55) above the base 135;
- providing a semiconductor chip 105 above the stacked substrate 126 [Fig. 1 and col. 2, ln.55]; and
- sealing the semiconductor chip with a sealing resin 110, wherein the base 135 is in contact with sealing resin 110 [Figs. 1-4 and col. 2, ln.44]. 
Salzman is silent about a coating layer. Ong, teaching an analogous art to that of Salzman, discloses a coating layer (i.e., heat slug 120, in col. 4, lns.15-30) on an upper surface of the semiconductor chip 106.
	It would have been obvious to a person having skills in the art to have modified the module in Salzman by utilizing a coating layer for the purpose of adhering the underlying die to a body/case.
In re claims 15-16, Salzman discloses the sealing resin 110 being insulating [Figs. 1-4 and col. 2, ln.44]. 
8.	Claims 1, 12-13 and 15-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Moriya et al (U.S. Patent No. 8,497,156) in view of Ong et al (U.S. Patent 8,164,182).    		

    PNG
    media_image6.png
    228
    468
    media_image6.png
    Greyscale
In re claim 1, Moriya discloses a semiconductor module comprising: 
- a base (i.e., board 41, in col. 7, ln.2) for semiconductor cooling;
- a stacked substrate 32 provided above the base 41 [Fig 5A & col 7, ln.5];
- a semiconductor chip 33 provided above the stacked substrate 32 [col 7];
- and a sealing resin 36 for sealing the semiconductor chip 33, wherein the base 41 is in contact with sealing resin 36 [Fig. 5A and col. 6, lns.40-67].
Moriya is silent about a coating layer. Ong, teaching an analogous art to that of Moriya, discloses a coating layer (i.e., heat slug 120, in col. 4, lns.15-30) on an upper surface of semiconductor chip 106.
	It would have been obvious to a person having skills in the art to have modified the module in Moriya by utilizing a coating layer for the purpose of adhering the underlying die to a body/case.
In re claim 12, Moriya discloses a vehicle comprising the semiconductor module obviously.
In re claim 13, Moriya discloses a method of manufacturing a semiconductor module, comprising: 
- providing a base (i.e., board 41, in col. 7, ln.2) for semiconductor cooling;
- providing a stacked substrate 32 above the base 41 [Fig. 5A and col. 7, ln.5];
- providing a semiconductor chip 33 above the stacked substrate 32 [col. 5, ln.17]; and
- sealing the semiconductor chip with a sealing resin 36, wherein the base 41 is in contact with the sealing resin 36 (i.e., through substrate 32, in Fig. 4).
Moriya is silent about a coating layer. Ong, teaching an analogous art to that of Moriya, discloses a coating layer (i.e., heat slug 120, in col. 4, lns.15-30) on an upper surface of semiconductor chip 106.
	It would have been obvious to a person having skills in the art to have modified the module in Moriya by utilizing a coating layer for the purpose of adhering the underlying die to a body/case.
In re claims 15-16, Moriya discloses the sealing resin 36 being insulating  [Fig. 4]. 
Response to Arguments
9.	Applicants’ arguments dated September 30, 2021 have been fully considered and unpersuasive.  Above are the rejections of the pending claims 1-4 and 9-16 with respect to the newly cited arts.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 23, 2021										    /Calvin Lee/

    PNG
    media_image7.png
    7
    666
    media_image7.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815